Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Response and RCE filed on 12 November 2020.
In the Response, claims 1, 3-5, 11, 13-15, 21 and 25 were amended, and no claims were added or cancelled. (Claims 2, 6, 12, 16, 19 and 20 were cancelled in a previous paper.)
Accordingly, claims 1, 3-5, 7-11, 13-15, 17, 18 and 21-26 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1, 3-5, 7-11, 13-15, 17, 18 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 
- The recitation "a selection criteria" is ungrammatical in that "a" is singular but "criteria" is plural. Accordingly, the recitation is ambiguous because it's not clear if it is singular or plural. Hence, the metes and bounds of the claims are unclear. The recitation should be changed to "a selection criterion" (singular) or "selection criteria" (plural). When making this change, the dependent claims should be checked for consistency/antecedent basis with regard to the term "criteria"/"criterion." 
Claim 11
- The recitation "the automatically selected provider" lacks antecedent basis, as the term has not previously been mentioned. Rather, the claim previously recites "selecting a provider," not "automatically selecting a provider."
Claim 21
- The recitation "and without any additional user input" appears 
Claim 25
- The recitation "the specified selection criteria" (plural) lacks antecedent basis, as the term has not previously been mentioned. Rather, the claim previously (and in multiple subsequent instances) recites a "selection criterion" (singular).
Claims 3-5, 7-10, 13-15, 17, 18, 21-24 and 26 are (also) rejected by virtue of their dependency on a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-11, 13-15, 17, 18 and 21-26 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to abstract ideas without significantly more. 
Claims 1, 11 and 25

Step 1
Each of claims 1, 11 and 25 as a whole fall within one of the statutory categories, namely, a process or a machine.
Step 2A, Prong 1
Claim 1 recites: 
1. A method, comprising: 
causing display of a graphical user interface (GUI) that includes at least a first control to specify a selection criteria associated with providers of a service and a second control to initiate a communication with one of the providers of the service that satisfy the specified selection criteria;
obtaining a first user input to the first control of the GUI to specify the selection criteria associated with providers of a service; 
receiving a second user input to the second control of the GUI to initiate the communication with one of the providers of the service that satisfy the specified selection criteria, wherein the first and second user inputs are received via a same screen of the GUI and do not identify a specific provider of the service; 
in response to the second user input to initiate the communication, automatically selecting a provider of the service that satisfies the specified selection criteria and  automatically initiating a communication with the automatically selected provider; 
obtaining a third user input; and 
communicating the third user input to the automatically selected provider.

Claim 11 corresponds to claim 1 except that claim 11 omits some content of claim 1 (the last two steps of claim 1 and some content of the previous two steps of claim 1) and includes at the beginning of claim 11:
one or more processors; and 
a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations comprising:

25. A method comprising: 
displaying, at a client device, a user interface that includes a first control to permit a user of the client device to specify a selection criterion associated with providers of a service and a second control to initiate contact with one of the providers of the service that satisfy the specified selection criteria;
receiving, via the first control of the user interface, a first user input to specify the selection criterion associated with the providers of the service; 
receiving, via the second control of the user interface, a second user input to initiate contact with one of the providers of the service that satisfy the specified selection criterion, wherein the first user input and the second user input do not identify a specific provider of the service;
responsive to the second user input, initiating an automatic selection of a provider of the service that satisfies the specified selection criterion and an automatic contact with the automatically selected provider of the service; 
displaying, via the user interface, an indication that the automatically selected provider of the service is being contacted;
displaying, via the user interface, a text message control that enables the user to send a text message to the automatically selected provider of the service; 
receiving, via the text message control of the user interface, a third user input comprising a text message for the automatically selected provider of the service; and 
communicating the text message, over a network, to the automatically selected provider of the service.

These limitations (as indicated above in bold), as drafted, amount to a certain method of organizing human activity, such as a fundamental economic concept/practice or commercial/legal interaction, specifically, e.g., matching and connecting buyers and sellers, including permitting communication between buyers 
Step 2A, Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements: a Graphical User Interface (GUI) including a screen and first and second controls; one or more processors; a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform recited operations; a client device; a user interface including first and second controls; and a network.
When viewing the claims as a whole, looking at the elements individually and in combination, the additional elements are recited at a high-level of generality (e.g., as generic computer elements) such that they amount to no more than mere instructions to apply the exception using generic computer components. See MPEP 2106.05(f) (Mere Instructions To Apply An Exception – "(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for 
Accordingly, even in combination, the above-noted additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (set forth above in Step 2A, Prong 2) amount to no more than merely generic computer elements. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. MPEP 2106.05(f). Relatedly, per MPEP 2106.05(d), as examples:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 

ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 

iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); 
…


i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
…

iv. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 

v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 

vi. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).

Finally, the recited generic computer elements are well-understood, routine, and conventional, as described in Applicant's originally filed specification, e.g., at paragraphs 0031 and 0052-0057. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. MPEP 2106.05(f).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the 
Accordingly, claims 1, 11 and 25 are not patent eligible.
Claims 3-5, 7-10, 13-15, 17, 18, 21-24 and 26

The dependent claims include one or more of (i) additional elements (comparable to elements of claims 1, 11 and 25) that amount to certain methods of organizing human activity, and hence amount to abstract ideas (claims 3-5, 7-9, 13-15, 17, 18, 21-24 and 26); (ii) additional elements (the same as or comparable to elements of claims 1, 11 and 25) recited at a high level of generality such that they amount to no more than generic computer elements (claims 10 and 22); and (iii) descriptive limitations of elements recited in base or intervening claims (claims 3-5, 8, 10, 13-15, 21-24 and 26).
As such, claims 3-5, 7-10, 13-15, 17, 18, 21-24 and 26 do not cure the deficiencies of independent claims 1, 11 and 25, and hence are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7-11, 13-15, 17, 18 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Faber et al. (U.S. Patent Application Publication No. 2005/0119957 A1), .
(Note: where a figure or element in a figure is cited below, applicant's attention is directed also to the associated portions of the text.)

Regarding Claims 1 and 11
Faber teaches:
(step 0) causing display of a graphical user interface (GUI) that includes at least a first control to specify a selection criteria associated with providers of a service and a second control to initiate a communication with one of the providers of the service that satisfy the specified selection criteria; (Fig. 9 shows a GUI, including a "sort by" control displayed below information provider search term 911; the "sort by" control permits the user to sort the providers according to any of various selection criteria, e.g., availability, price, rating, by specifying/inputting the selection criteria in the drop-down menu of the control (causing display of a graphical user interface (GUI) that includes … a first control to specify a selection criteria associated with providers of a service); the GUI also includes a call link 909 for initiating a phone call with a provider (causing display of a graphical user interface (GUI) that includes … a second control to initiate a communication with one of the providers of the service that satisfy the specified selection criteria))
(step A) obtaining a first user input to the first control of the GUI to specify the selection criteria associated with providers of a service; (As per step 0, above, user's specification/selection of "sort by" criteria is first user input)
(step B) receiving a second user input to the second control of the GUI to initiate the communication with one of the providers of the service that satisfy the specified selection criteria, wherein the first and second user inputs are received via a same screen of the GUI [and do not identify a specific provider of the service]; (As per step 0, above, Fig. 9, 909, 0049 user requests contact by call link/ submission of contact information (receiving a second user input to the second control of the GUI to initiate the communication with one of the providers of the service that satisfy the specified selection criteria); as per step 0, above, "sort by" control and call link 909 are provided on same screen of GUI such that user's inputs to these controls are received via the same screen (wherein the first and second user inputs are received via a same screen of the GUI
(step C) in response to the second user input to initiate the communication, automatically selecting a provider of the service that satisfies the specified selection criteria and automatically initiating a communication with the automatically selected provider. (Fig. 9, 909, 0049 when the user clicks on the call link 909, the system contacts the associated information provider (that satisfies the selection criteria), that is to say, the system automatically selects that provider and contacts that provider, note that prior to the user's selection of call link 909, the system has not selected any particular provider, rather the system's selecting and initiating contact with a particular provider are in response to the second user input; note this step C is alternatively taught by Diana, as explained below) 
(step D) obtaining a third user input; and (0039, 0062 online marketplace requires and enforces that providers have received satisfactory feedback/reviews, i.e., feedback/reviews (third user input) are submitted by customers (via GUI) to online marketplace (obtained by online marketplace)) (note step D is not included in claim 11)
(step E) communicating the third user input to the automatically selected provider. (Further to step D, immediately above, feedback/reviews (third user input) are to be provided (communicated) to the provider whose services are selected provider) (note step E is not included in claim 11)
(claim 11) one or more processors; and a non-transitory computer readable storage medium comprising instructions that when executed by the one or processors cause the one or more processors to perform operations comprising: (0031)
Faber does not explicitly disclose but, in analogous art, Diana teaches:
(step B) {receiving a second user input to the second control of the GUI to initiate the communication with one of the providers of the service that satisfy the specified selection criteria, wherein the first and second user inputs are received via a same screen of the GUI} and do not identify a specific provider of the service; and (Diana teaches matching and connecting potential buyers and sellers based on user-inputted segmentation data (selection criteria re desired goods/services), where a potential buyer and seller are automatically matched (by an automated matching system) and automatically connected (e.g., on the fly via live communication link in real time) based on user input (selection criteria and request to initiate contact) that does not identify a specific provider: e.g., 0024 consumer first provides/inputs segmentation data* (first input, selection criteria), then provides/inputs his/her telephone number second input, to initiate communication with unspecified provider who satisfies the selection criteria); in response the system determines a match between the consumer (call-back node) and a service provider (lead buyer) who is selling the service desired by the consumer and is suitable for the consumer's characteristics (e.g., geographical location, etc.) (in response to the second user input to initiate the communication, automatically selecting a provider that satisfies the specified selection criteria (step C, above, and claims 21, 26)), calls the consumer back, and connects the consumer with the service provider (and automatically initiating communication with the automatically selected provider (step C, above, and claims 21, 26)); 0033, 0034 and 0052 together describe a scenario identical or similar to that of 0024 described here; * 0013, 0014, 0017 note the segmentation data includes, inter alia, the good/service desired by the consumer and the consumer's characteristics, which serve as criteria that sellers/service providers are required to meet in order to be selected by the system, e.g., geographical location, etc. (selection criteria associated with providers of a service)); the language in curly brackets is taught by Faber, as explained above)
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed 

Regarding Claims 3 and 13
Faber in view of Diana teaches the limitations of base claims 1 and 11 as set forth above. Faber further teaches: 
wherein the selection criteria include a price for the service. (0038, 0049, Fig. 9, 913 search results may be ranked by fee, i.e., fee is a selection criterion)

Regarding Claims 4 and 14
Faber in view of Diana teaches the limitations of base claims 1 and 11 as set forth above. Faber, or alternatively Diana, further teaches:

wherein the selection criteria include a geographic location of the service. (Faber: Fig. 8, 803 certain categories of provider, e.g., taxes and legal, reflect geographic location in that the categories cover providers suitable for that geographic location, e.g., user wants tax/legal information pertaining to the user's jurisdiction, which is a legal and geographical indication (note although this content refers to Fig. 8, per 0073 Faber's embodiments are combinable and hence this content could be provided in the configuration of Fig. 9); Diana: 0014, 0017, 0037-0039, claims 9 (b.6), 15 and 16)

Regarding Claims 5 and 15
Faber in view of Diana teaches the limitations of base claims 1 and 11 as set forth above. Faber further teaches:
wherein the selection criteria include a reputation of a provider of the service. (0038 priority element can be rating; 0049, Fig. 9, 907)

Regarding Claims 7 and 17
Faber in view of Diana teaches the limitations of base claims 1 and 11 as set forth above. Faber further teaches: 
storing information associated with the user. (Stores credit card, 0035, click history and call history, 0036, feedback/ reviews, 0039, contact info, 0045)
Regarding Claims 8 and 18
Faber in view of Diana teaches the limitations of base claims 1 and 11 and intervening claims 7 and 17 as set forth above. Faber further teaches: 
making information associated with the user available to the automatically selected provider. (See above, claim 1, steps D and E, claim 7, provider is made aware of feedback/reviews and other user information) 

Regarding Claim 9
Faber in view of Diana teaches the limitations of base claim 1 as set forth above. Faber further teaches:
obtaining feedback from the user. (0039, 0062 feedback/ reviews)

Regarding Claim 10
Faber in view of Diana teaches the limitations of base claim 1 as set forth above. Faber further teaches:
wherein the automatically initiated communication is a voice over Internet protocol (VoIP) call. (0046 voice connection over Internet)

Regarding Claim 21
Faber in view of Diana teaches the limitations of base 
wherein both the automatically selecting and the automatically initiating occur in response to the second user input and without any additional user input. (Faber: See claims 1 and 11, steps A-C, above (both the automatically selecting and the automatically initiating occur in response to second user input); other than the search (selection criteria) input (first user input) and the input to request contact with the provider (second user input), there is no other user input resulting/involved in the selecting and initiating (without any additional user input); Diana: see claims 1 and 11, step B, above)

Regarding Claim 22
Faber in view of Diana teaches the limitations of base claim 1 as set forth above. Faber, or alternatively Diana, further teaches:
after initiating the communication with the automatically selected provider of the service, displaying, in the GUI, a text message control that enables the user to send a text message to the automatically selected provider, and wherein the third user input comprises text received via the text message control. (Faber: As per/further to claims 1 and 11,  some mechanism (control), displayed in GUI, that enables user to submit (send) feedback/reviews); feedback/reviews constitute text messages; feedback/reviews are submitted after user has received the purchased service (after initiating the communication with the automatically selected provider of the service); feedback/reviews are to be provided (sent) to the provider whose services are the subject of the feedback/reviews, i.e., sent to the automatically selected provider; Diana: 0091-0094 QOL means for buyers to send feedback re/to sellers, in light of Diana's teaching with respect to claim 25, step E, explained below)

Regarding Claim 23
Faber in view of Diana teaches the limitations of base claim 1 as set forth above. Faber, or alternatively Faber in view of Diana, further teaches:
wherein the selection criteria comprises a location and a price of the service. (As per claims 3 and 13, 4 and 14, above)

Regarding Claim 24
Faber in view of Diana teaches the limitations of base claim 1 as set forth above. Faber further teaches:
wherein the automatically selecting the provider of the service further comprises comparing the specified selection criteria to providers listed in a providers database. (0030 search engine retrieves information provider information from the database of information providers, relevant to the received search terms)

Regarding Claim 25
Faber teaches:
(step A) displaying, at a client device, a user interface that includes a first control to permit a user of the client device to specify a selection criterion associated with providers of a service and a second control to initiate contact with one of the providers of the service that satisfy the specified selection criteria; (As per claims 1 and 11, step 0, above)
(step B) receiving, via the first control of the user interface, a first user input to specify the selection criterion associated with the providers of the service; (As per claims 1 and 11, step A, above) 
(step C) receiving, via the second control of the user interface, a second user input to initiate contact with one of the providers of the service that satisfy the specified selection criterion, [wherein the first user input and the second user input do not identify a specific provider of the service]; (As per claims 1 and 11, step B, above; the language in square brackets is taught by Diana, as explained below)
(step D) responsive to the second user input, initiating an automatic selection of a provider of the service that satisfies the specified selection criterion and an automatic contact with the automatically selected provider of the service; (As per claims 1 and 11, step C, above; note this step D is alternatively taught by Diana, as explained below)
(step E) displaying, via the user interface, an indication that the automatically selected provider of the service is being contacted; (0046 the connection made between the user and the service provider may be a live video connection, in which case the interface/screen hosting the live video connection displays an indication that the provider is being contacted; note this step E is alternatively taught by Diana, as explained below)
(step F) displaying, via the user interface, a text message control that enables the user to send a text message to the automatically selected provider of the service; (As per claim 22, above)
(step G) receiving, via the text message control of the user interface, a third user input comprising a text message for the automatically selected provider of the service; and 
(step H) communicating the text message, over a network, to the automatically selected provider of the service. (As per claim 22, above)
(Note: as per claim 22, above, steps F, G and H of claim 25 are also taught by Diana, 0091-0094 QOL means for buyers to send feedback re/to sellers, in light of Diana's teaching re claim 25, step E, explained below)
Faber does not explicitly disclose but, in analogous art, Diana teaches:
(step C) {receiving, via the second control of the user interface, a second user input to initiate contact with one of the providers of the service that satisfy the specified selection criterion}, wherein the first user input and the second user input do not identify a specific provider of the service; (As per claims 1 and 11, step B, above (note this also teaches claim 25, step D -- see references to claims 1 and 11, step C, in the rejection of claims 1 and 11, step B, over Diana, above); the curly brackets indicate language taught by Faber, as explained above)
(step E) displaying, via the user interface, an indication that the automatically selected provider of the service is being contacted; (0009, 0017, 0023, 0038, 0090 further to the explanation given with respect to claim 25, step C, above (see claims 1 and 11, step B, above), buyer and seller can be an indication) received in the chat window or on screen (displaying, via the user interface), that the seller (automatically selected provider of the service) will be/is taking over the chat session (i.e., is being contacted)) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Faber's systems and methods of matching and connecting buyers and sellers, by incorporating therein these teaching of Diana's regarding matching and connecting buyers and sellers, where the user input does not identify a specific provider, in order to efficiently promote the matching of buyers and sellers, making the process more automated (reducing the amount of user input required) and thus 

Regarding Claim 26
Faber in view of Diana teaches the limitations of base claim 25 as set forth above. Faber, or alternatively Diana, further teaches:
wherein automatic selection of the provider of the service and the automatic contact with the automatically selected provider of the service occurs in response to the first and second user input and without any additional user input. (Faber: As per claims 1 and 11, step C, and claim 21, above; the selecting and contact are not only in response to second input but also in response to first input, since the selecting and contact are based on the first input (selection criteria), which results in/is necessary for retrieval of the list of providers satisfying the criteria, from which list a single provider is ultimately selected and contacted; Diana: see claims 1 and 11, step B, above)



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 7-11, 13-15, 17, 18 and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 11, 13, 14 and 19 of U.S. Patent No. 9,800,732 (Stuart et al., which is the parent of the instant application) in view of Faber (U.S. Patent Application . 
Specifically, instant claims 1 and 11, steps A-C, instant claim 25, steps A-D, and instant claims 21 and 26 correspond to Stuart et al., claims 1, 11 and 19; instant claims 7, 8, 10, 17 and 18 (i.e., the portions of these claims that are distinct from their base claims) correspond to Stuart et al., claims 6, 7, 13 and 14; and instant claims 1 and 11, steps D and E, instant claim 25, steps E-H, and instant claims 3-5, 9, 13-15 and 22-24 (i.e., the portions of these claims that are distinct from their base claims) are taught by Faber and Diana, as per the rejections under 35 U.S.C. 103 above. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified the claims of Patent No. 9,800,732, by incorporating therein the pertinent teachings of Faber, in order to promote customer and provider satisfaction (see Faber, e.g., 0039, 0052, 0062, 0069), and by incorporating therein the pertinent teachings of Diana, in order to efficiently promote the matching of buyers and sellers, making the process more .

Response to Arguments
Regarding the claim objections
The claim objections have been overcome by the instant amendments.

Regarding the rejections under 35 U.S.C. 112
The previous rejections under 35 U.S.C. 112 have been overcome in part. Applicant's attention is directed to the instant rejections under 35 U.S.C. 112.

Regarding the rejection under 35 U.S.C. 101
Applicant's Response does not present arguments directed to the rejection under 35 U.S.C. 101.
The claim amendments do not significantly alter the eligibility analysis under 35 U.S.C. 101. For example, the added GUI limitations (first step of independent claims) were to a significant extent already in the claims and moreover comprise merely generic computer elements. 
Regarding Applicant's arguments with respect to the rejection under 35 U.S.C. 103
Applicant's arguments have been considered but are not persuasive. 
As indicated in the Interview Summary issued on 11/19/2020 the existing prior art references are deemed to teach the claim amendments, which are very similar to those presented at the interview. 
However, it is noted that the claims have been remapped to the prior art references in light of the claim amendments.
The instant rejection in the body of the Office Action explains at length how the cited prior art references teach the amended claims, and hence addresses Applicant's specific arguments. 
Regarding Applicant's particular argument, as best understood, that Faber teaches away from (being combined with) Diana on grounds that Faber requires a user to specifically select a service provider, the Examiner disagrees. The Examiner calls attention to Lee et al. (U.S. Patent Application Publication Number 2005/0286711 A1, cited on the attached NRC, Form PTO-892), which teaches systems and methods similar to those of Applicant, Faber and Diana. Lee teaches that such systems and methods may have and operate in multiple modes, including a mode in which the user specifies a particular 

Regarding the double patenting rejection
Applicant requests that the double patenting rejection be held in abeyance until the indication of allowable subject matter.  

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. See Response to Arguments re 35 U.S.C. 103 above for explanation re Lee et al. (U.S. Patent Application Publication Number 2005/0286711 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached on 8:30 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 






/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692                                                                                                                                                                                                                                       

March 12, 2021